..   .

                                 IN THE UNITED STATES DISTRICT COURT
                                     FOR THE DISTRICT OF DELAWARE

         HELSINN HEALTHCARE S.A. , HELSINN                )
         ADVANCED SYNTHESIS S.A. , HELSINN                )
         BIREX PHARMACEUTICALS LTD. and                   )
         HELSINN THERAPEUTICS (U.S.), INC .,              )
                                                          )
                               Plaintiffs,                )
                                                          )    C .A. No. 18-1674 (RGA)
                V.                                        )
                                                          )
         BAXTER HEALTHCARE                                )
         CORPORATION,                                     )
                                                          )
                               Defendant.                 )


                                      STIPULATED DISMISSAL ORDER

                This action for patent infringement (the "Litigation") has been brought by Plaintiffs

         Helsinn Healthcare S.A. et al. ("Helsinn") against Defendant Baxter Healthcare Corporation

         ("Baxter") for alleged infringement of United States Patent Nos. 8,598,219 and 8,729,094

         (collectively, the "Helsinn Patents"). Helsinn' s commencement of the Litigation was based on

         its receipt of notice that Abbreviated New Drug Application ("ANDA") No. 206916 had been

         filed with the United States Food and Drug Administration ("FDA") containing certifications

         pursuant to 21 U.S .C. § 355(j)(2)(A)(vii)(IV) directed to one or more of the Helsinn Patents and

         seeking approval to market generic versions of palonosetron hydrochloride injections (Eq. 0.25

         mg base/5 mL (Eq. 0.05 mg base/mL)).

                Helsinn and Baxter have agreed to enter into a final settlement regarding this Litigation

         on the expectation and belief that this would eliminate the substantial litigation costs that would

         otherwise be incurred by both Helsinn and Baxter during the Litigation, while also serving the

         public interest by saving judicial resources and avoiding the risks to each of the parties

         associated with litigation. This final settlement will afford Helsinn and Baxter the

         procompetitive opportunity to more productively use money and other resources that would have
been spent in the continued prosecution and defense of this Litigation, to the benefit of the

parties and consumers alike, such as by investing more money in pharmaceutical research and

development.

         Each of Helsinn and Baxter acknowledge there is significant risk to each of them

associated with the continued prosecution of this Litigation and have consented to entry of this

Dismissal Order through a final settlement as reflected herein. The Court, upon the consent and

request of Helsinn and Baxter, and, upon due consideration, issues the following Dismissal

Order.

         Helsinn and Baxter now consent to this Dismissal Order and

         IT IS HEREBY ORDERED, ADJUDGED AND DECREED that:

         1.     All claims presented by Helsinn in the Litigation are hereby dismissed without

prejudice.

         2.     This court retains jurisdiction over Helsinn and Baxter for purposes of enforcing

this Dismissal Order.




                                                 2
IT IS SO STIPULATED:

MORRIS, NICHOLS, ARSHT & TUNNELL POTTER ANDERSON & CORROON LLP
LLP

By: Isl Karen Jacobs             By: Isl Philip A. Rovner
    Jack B. Blumenfeld (#1014)          Philip A. Rovner (#3215)
    Karen Jacobs (#2881)                Jonathan A. Choa (#5319)
    1201 North Market Street            Hercules Plaza
    P.O. Box 1347                       P.O. Box 951
    Wilmington, DE 19899                Wilmington, DE 19899
    (302) 658-9200                      (302) 984-6000
    jblumenfeld@mnat.com                provner@potteranderson.com
    kjacobs@mnat.com                    j choa@potteranderson.com

Attorneys for Plaintiffs         Attorneys for Defendant
Helsinn Healthcare SA. et al.    Baxter Healthcare Corporation

OF COUNSEL:                      OF COUNSEL:

Joseph M. O'Malley, Jr.          William A. Rakoczy
Eric W. Dittmann                 Tara M. Raghavan
Isaac S. Ashkenazi               RAKOCZY MOLINO MAZZOCHI SIWIK LLP
Young J. Park                    6 W. HUBBARD STREET, SUITE 500
PAUL HASTINGS LLP                CHICAGO, IL 60654
200 Park A venue                 (312) 222-6301
New York, NY 10166
(212) 318-6000                   Attorneys for Defendant Baxter Healthcare
                                 Corporation
Attorneys for Plaintiffs
Helsinn Healthcare SA. et al.

July 22, 2019
6316500




                                 3
.   \




        SO ORDERED:

        This _ )_ _ day of   ~   , 2019




                                          4
